                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV 17-497-SJO (SPx)                                        Date   January 15, 2019
 Title             WILLIAM J. RICHARDS v. COUNTY OF SAN BERNARDINO, et al.




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                None                             None
                 Deputy Clerk                        Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                         None Present                                         None Present
 Proceedings:                 (In Chambers) Order to Show Cause Why Request for Subpoena Should
                              Not Be Denied Due to Jurisdictional Defect

      On January 9, 2019, plaintiff filed an ex parte application requesting a court-
ordered subpoena duces tecum for production of the military records of defendant Mark
Nourse (docket no. 71). On January 10, 2019, defendant County of San Bernardino and
individual defendants Nourse, Parent, Bradford, Navarro, Gregonis, and Sperber filed an
Opposition to plaintiff’s ex parte application. On January 14, 2019, plaintiff filed a
Reply to defendants’ Opposition.

       Plaintiff’s application and Reply are accompanied by proposed subpoenas. These
proposed subpoenas command the director of the National Personnel Records Center,
located in St. Louis, Missouri, to produce defendant Nourse’s personnel records either at
the offices of plaintiff’s counsel in Pasadena, California or the United States Courthouse
in Riverside, California. Thus it appears that production would occur outside a 100-mile
radius of the director’s residence, place of employment, or place of regularly transacted
business in violation of Federal Rule of Civil Procedure 45(c)(2)(A).

       Accordingly, plaintiff is hereby ordered to show cause, on or before January 21,
2019, why its request should not be denied due to a jurisdictional defect in its proposed
subpoena. Plaintiff is ordered to explain why the subpoena is proper or propose a revised
subpoena. If plaintiff agrees the place of production is improper and chooses to propose
a revised subpoena, the parties may wish to meet and confer to see if they can reach
agreement on the scope of the proposed subpoena.



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
